Title: To Thomas Jefferson from D. Mariano, 26 November 1820
From: Mariano, D.
To: Jefferson, Thomas


            Honble Sir,
            Washington city
              26th of Nov. 1820.
            
          I had the honour of writing to you from Lexington Ky, and requesting your patronage in order of obtaining a birth in your University:—since that time having constantly applied myself to the study of the English language I dare to think myself more entitled to it, and now renew my request. Among the languages which I know those which I think myself qualified to teach are the Latin, Italian and French—even the Spanish would be reckoned among these, though being out of practice I do not speak it fluently.—As a scholar I refer to some specimens which you may probably have read in those numbers of a literary journal, which I had the honour of forwarding to you from Kentucky, and more particularly to Mr Holley, whose friendship and estimation are a subject of pride to me; as a Gentleman to Mr Monroe, and Mr Adams, whose kindness I daily experience—Should there be any probability of my being employed in your University, will you be so good, Sir, as to let me know which would be my duties, and what the salary and advantages annexed to to them.—I hope, Sir, you will forgive  this mine intrusion on your time, and permit me to subscribe myself most respectfully,your obedient ServantD. Mariano